DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered.
Response to Amendment

2.	The amendment filed on 09-19-2022 has been entered and considered.
Claims 1-30 are pending in this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-8, 13-15, 17, 20 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ying et al (US 2020/0333456).
For claim 1, Ying discloses a method for wireless communications, comprising: transmitting, to a set of devices (see at least Fig.4; at least BS 112 transmitting to at least UE 130 and object 140), a control message (see at least [0055]-[0056]; control message ([0056]) comprises configuration information ([0055]) such as at least identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106 ([0056])) indicating a timing gap (see at least [0066]; resource mapping 155 that includes resources elements 161-163 (timing gap) is indicated by the control message ([0056]) by at least cell identity/identifier ([0055]) that is uniquely associated with a given resource mapping 155 to be used ([0066]) for the set of devices to suspend wireless communications (see at least [0059]; resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for probing (suspending regular (non-probing) communication)), a transmission window during the timing gap for transmission of a probing pulse signal (see at least Fig.2 and/or [0066]; resource element 161-163 are reserved and adjacent ([0059]) in at least time domain for at least transmission (TX window) of probe pulses during the resource elements 161-163 (timing gap) and/or [0052]; the probing pulse (transmission window) is shorter than the duration of the element 161-163 (during timing gap) to enable reception of an echo (reflection) of the probe pulse during the duration of the respective resource element 161-163) to probe a location of an object (see at least [0041]; probing the position (location) of object), and a reception window during the timing gap for reception of a reflection of the probing pulse signal at one or more devices of the set of devices (see at least Fig.2 and/or [0066]); wherein resource element 161-163 are reserved and adjacent ([0059]) in at least time domain (timing gap) for at least reception (RX windows) of echo/reflection of the probing signal (at least [0067]) and/or [0052]; the probing pulse is shorter than the duration of the element 161-163 to enable reception of an echo/reflection (reception window) of the probe pulse during the duration of the respective resource element 161-163 (timing gap) from at least on device); transmitting the probing pulse signal to the object during the transmission window (see at least [0051] and/or [0067]; transmission of probe pulse during the resource elements 161-163); receiving the reflection of the probing pulse signal from the object during the reception window based at least in part on transmitting the probing pulse signal (see at least [0052] and/or [0067]; reception of an echo (reflection) during resource element 161-163 (reception window) and/or [0044]; receiving echo reflected from object based on the transmitted probe pulse); and updating a communication configuration for a device associated with the object based at least in part on the reflection of the probing pulse signal (see at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal associated with the object to another cell (stronger echo)).
For claim 2, Ying further discloses wherein the suspended wireless communications are between at least one device in the set of devices and at least one device not in the set of devices (see at least [0041]; plurality of objects (at least one is not in the set) and UE (in the set)).
For claim 3, Ying further discloses wherein the device associated with the object moves with the object or remains within proximity of the object (see at least Fig.4; at least UE can read on the object and/or [0062]; object such as a car…).
For claim 4, Ying further discloses transmitting the control message to the object (see at least Fig.4; at least BS 112 transmitting to at least UE 130 and/or object 140).
For claim 5, Ying further discloses transmitting the control message to the device associated with the object (see at least Fig.4; at least BS 112 transmitting to at least UE 130 and/or object 140).
For claim 6, Ying further discloses estimating the location of the object based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to determine position (location) by determining/estimating at least angle of arrival (reception angle) of the echo).
For claim 7, Ying further discloses wherein updating the communication configuration further comprises: selecting at least one device in the set of devices to communicate with the device associated with the object (see at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal to another cell 11 (another BS)); and selecting transmit and receive beams for the communication between the at least one device and the device associated with the object (see at least Fig.7 and/or [0084]; the another cell (111) is associated with transmission profile 181 (see at least [0077]; 181 employed based on techniques of beamforming (TX and RX))).
For claim 8, Ying further discloses wherein the control information indicates a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
For claim 13, Ying further discloses indicating, via the control message, a time gap configuration for the timing gap, wherein the time gap configuration comprises a starting time, a time gap duration, a transmission window duration, a reception window duration, identifiers for devices associated with probing the location of the object, or a combination thereof (see at least Fig.2 and/or [0048] and/or [0059]; configuration including resource mapping and wherein resource element 161-163 are reserved and adjacent in at least time domain (timing gap duration) for at least transmission (TX window duration) of probe pulses and/or [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…).
For claim 14, Ying further discloses indicating, via the control message, a probing pulse signal duration, a set of tones used for the probing pulse signal, a set of symbols or sub-symbols used for the probing pulse signal, a probing pulse signal sequence, or a combination thereof (see at least [0052]; pulse width/duration and/or [0048] and/or Fig.2; sequence 151).
For claim 15, Ying further discloses indicating, via the control message, a pulse time, a frequency resource location for the probing pulse signal, a spatial resource location for the probing pulse signal, or any combination thereof (see at least [0048] and/or Fig.2; at least resource mapping 155 (time/frequency domain)).
For claim 17, Ying further discloses receiving, from the set of devices, location probing information for the location of the object based at least in part on the set of devices receiving the reflection of the probing pulse signal, wherein the communication configuration is updated based at least in part on the location probing information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report).
For claim 20, Ying further discloses transmitting an activating signal enabling transmission of the probing pulse signal (see at least [0055]-[0056]; configuration information such as identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activating signal) via control channel 106).
For claim 25, Ying discloses method for wireless communications at a receiving device (see at least Fig.4; UE 130), comprising: receiving, from a transmitting device (see at least Fig.4; receiving from at least BS 112), a control message (see at least [0055]-[0056]; control message ([0056]) comprises configuration information ([0055]) such as at least identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106 ([0056])) indicating a timing gap (see at least [0066]; resource mapping 155 that includes resources elements 161-163 (timing gap) is indicated by the control message ([0056]) by at least cell identity/identifier ([0055]) that is uniquely associated with a given resource mapping 155 to be used ([0066]) for suspending wireless communications (see at least [0059]; resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for probing (suspending regular (non-probing) communication)), a transmission window during the timing gap for transmission of a probing pulse signal (see at least Fig.2 and/or [0066]; resource element 161-163 are reserved and adjacent ([0059]) in at least time domain for at least transmission (TX window) of probe pulses during the resource elements 161-163 (timing gap) and/or [0052]; the probing pulse (transmission window) is shorter than the duration of the element 161-163 (during timing gap) to enable reception of an echo (reflection) of the probe pulse during the duration of the respective resource element 161-163) to probe a location of an object (see at least [0041]; probing the position (location) of object), and a reception window during the timing gap for reception of a reflection of the probing pulse signal (see at least Fig.2 and/or [0066]); wherein resource element 161-163 are reserved and adjacent ([0059]) in at least time domain (timing gap) for at least reception (RX windows) of echo/reflection of the probing signal (at least [0067]) and/or [0052]; the probing pulse is shorter than the duration of the element 161-163 to enable reception of an echo/reflection (reception window) of the probe pulse during the duration of the respective resource element 161-163 (timing gap)); suspending wireless communications during the timing gap based at least in part on the control message (see at least [0059]; resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for probing (suspending regular (non-probing) communication) based on the control message that indicates at least the configuration information); receiving the reflection of the probing pulse signal from the object during the reception window (see at least [0052] and/or [0067]; reception of the echo (reflection) during resource element 161-163 (reception window) and/or [0044]; receiving echo reflected from object based on the transmitted probe pulse); and reporting, to the transmitting device, object location information for the object based at least in part on the reflection of the probing pulse signal (see at least [0070]; sending a report (location probing information) from at least terminal(s) that will be received and used by BS to accurately determine the location/position of the object based on the echo (reflection)).
For claim 26, Ying further discloses determining the object location information based at least in part on an arrival latency or a reception angle of the reflection of the probing pulse signal, or a combination thereof (see at least [0097]-[0098]; probing to determine position (location) by determining/estimating at least angle of arrival (reception angle) of the echo).
For claim 27, Ying further discloses receiving, from the transmitting device, an indication of a communication configuration update for the object based at least in reporting the object location information (see at least [0070]; receiving a report (location probing information) from at least terminal(s) that will be used by BS to accurately determine the location/position of the object and therefore updating communication based on the report and/or at least [0085]-[0086]; updating a communication configuration by initiating a handover of the terminal associated with the object to another cell (stronger echo)).
For claim 28, Ying further discloses wherein the control message indicates a probing pulse transmission pattern (see at least [0017] and/or [0061]; probe pulses have directional transmission (pattern)).
Claims 29-30 are rejected for same reasons as claims 1 (see at least Fig.4; at least BS 112) and 25 (see at least Fig.4; at least UE 130), respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Qi et al (US 2021/0176655).
For claims 18-19 and 21-23, Ying further discloses wherein the control message is transmitted via a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; control message comprises at least identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted (activation signal) via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing that the control message (the activating signal) is via a downlink control information message (DCI), a media access control element (MAC CE), a group common downlink control information transmission and/or a Radio Resource Control message and the timing gap for the probing pulse signal is aperiodic or semi-persistent.  However, Qi discloses in at least [0022] that signals (timing gap) can be configured on aperiodic basis and in at least [0024] that the signals (control message/timing gap) can be at least semi-persistent and signaling via DCI, MAC CE and RRC can be used.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/select the configuration and transmission of the configuration signals as taught by Qi into the method/apparatus of Ying, as a matter of design choice, for the purpose of at least configuring and transmitting information in order to at least establish proper communication.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Kawamura et al (US 2009/0196249).
For claim 24, Ying further discloses the transmission of probing pulse signal (see at least Figs.3 and/or 4; signal 171) without explicitly disclosing identifying a pulse occasion hopping pattern for transmitting the probing pulse signal, wherein the probing pulse signal is transmitted according to the pulse occasion hopping pattern.  However, Kawamura discloses identifying a hopping pattern (pulse occasion) for transmitting a control signal, wherein the control signal is transmitted according to the hopping pattern (see at least [0089] and/or [0126]; transmitting according to a hopping pattern).  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use/select hopping pattern transmission as taught by Kawamura into the probing method/apparatus of Ying by transmitting the probing pulse using the hopping pattern for the purpose of at least achieving desired quality of the transmitted signal and/or reducing interference on and from other signals. 
6.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro et al (US 2020/0120556).
For claim 9, Ying further discloses wherein the control message is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; control message comprises at least identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control message indicates a set of identifiers for transmitting devices of the set of devices, wherein the transmitting devices are configured to transmit additional probing pulse signals during the timing gap in respective transmission windows.  However, Ying further discloses in at least [0046] that more than two devices can participate in the probing as transmitters (plurality of transmitters) and wherein Gargaro discloses in at least [0039] that probing includes identifiers of the transmitter and the receiver.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gargaro into method/apparatus of Ying by including the identifiers of the plurality of the probe transmitters in the configuration information (control message) that will allow the identified transmitters to transmit probing signals (additional probing signals) in the allocated/configured resource element 161-163 (timing gap) for the purpose of at least sending more probe signals and therefore receiving more data (echoes/reflections) to precisely and more accurately determine location/position of objects/devices.
For claim 11, Ying further discloses wherein the control message is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; control message comprises at least identity of the transmitter, cell identity, time of transmission of the probe pulse…is transmitted via control channel 106).  Ying discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control message indicates a set of identifiers for receiving devices of the set of devices, wherein the receiving devices are configured to receive the reflection of the probing pulse signal during the timing gap in respective reception windows.  However, Ying further discloses in at least [0046] that more than two devices can participate in the probing as receivers (plurality of receivers) and wherein Gargaro discloses in at least [0039] that probing includes identifiers of the transmitter and the receiver.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Gargaro into method/apparatus of Ying by including the identifiers of the plurality of the probe receivers in the configuration (control message) that will allow the identified receivers to receive responses (echoes/reflection) to the transmitted probing signal(s) in the allocated/configured resource element 161-163 (timing gap) for the purpose of at least receiving more data (echoes/reflections) to precisely and more accurately determine location/position of objects/devices.
7.	Claims 10, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ying in view of Gargaro and further in view of Li et al (US 2019/0273550).
For claims 10, 12 and 16, Ying further discloses wherein the control message (the configuration for probing the location of the object) is transmitted in a downlink control channel triggering transmission of the probing pulse signal (see at least [0055]-[0056]; control message comprises at least directional transmission profile ([0077]; beams)…is transmitted via control channel 106).  Ying in view of Gargaro discloses all the claimed subject matter with the exception of explicitly disclosing wherein the control message (the configuration for probing the location of the object) indicates (comprises) transmit beam identifiers for each of the transmitting devices (corresponding to a transmit beam used to transmit the probing pulse signal) and receive beam identifiers for each of the receiving devices (corresponding to a receive beam used to receive the reflection of the probing pulse signal).  However, Li discloses in at least [0003] the configuring of transmit and receive beam IDs for data interaction (transmitting and receiving) via the identified/selected beams.  Thus, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Li into method/apparatus of Ying in view of Gargaro by including the beam IDs of the transmitters and the receivers in the transmitted configuration (the control message) for the purpose of at least identifying and/or selecting the best beam(s) for communication to the specified object/device based on their position/location. 
	Response to Argument
8.	Applicant's arguments filed have been fully considered but they are not persuasive. 
In regard of claims 1, 25 and 29-30, the Applicant repeatedly argues that Ying does not teach “indicating a reception window during the timing gap (reserved resources) for a reception of a reflection/echo of the probing signal” (see Remarks pgs.11-13).  However, the examiner disagrees because Ying does not choose to use his own lexicography to designate the reception window. However, Ying’s mapped disclosure is the same regardless to the terminology used.  Ying discloses that the control message ([0056]) indicates a timing gap that can be seen in at least Fig.2 and/or [0059]; resource elements 161-163, wherein the resource elements 161-163 are reserved and adjacent in at least time domain (timing gap) for at least reception (RX windows) of echo/reflection of the probing signal (at least [0067]).  Also, Ying further discloses in at least [0052] that the probing pulse is shorter than the duration of the elements 161-163 to enable reception of an echo/reflection (reception window) of the probe pulse during the duration of the respective resource elements 161-163 (timing gap) and which means that at least the beginning of the resource elements 161-163 is directed to the transmission of the probe signal (transmission window) and wherein at least the end of the resource elements 161-163 is directed to the reception of the reflection of the probe signal (reception window).  Furthermore, [0059] discloses that the resource element 161-163 are reserved and adjacent in at least time domain (timing gap) for at least (associated with) transmission/reception (TX/RX windows) of probe pulses.  In addition, at least [0059] further discloses that the resource elements 161-163  that are mapped to the claimed “timing gap” are reserved for pilot signals that are used for probe pulses and this is associated with the transmission window and wherein at least [0052] discloses that the transmitted pulse width is shorter than the duration of resource elements 161-163 (timing gap) to enable reception of an echo (reflection) during the duration of the respective resource element 161-163 and which means that the resource elements 161-163 (timing gap) is definitely associated with the reception window since the resource elements 161-163 also includes the reception of the echo (reflection) within the duration of the elements 161-163 (timing gap).  Thus, it must be noted that "Claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969)." 
Also, must be noted is "In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art," it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 71 3 F.2d 760, 772, 21 8 USPQ 781,789 (Fed. Cir. 1983).   Thus, Ying discloses all the argued claimed subject matter.
Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467